Case: 21-10738     Document: 00516350729          Page: 1    Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2022
                                   No. 21-10738
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Herbert Philip Anderson, also known as Andy,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                   USDC Nos. 4:21-CV-844 & 4:09-CR-115-8


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Per Curiam:*
          Herbert Phillip Anderson appeals the district court’s order denying
   his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).
   Because we conclude that the district court did not abuse its discretion in
   denying Anderson’s motion, we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10738     Document: 00516350729           Page: 2   Date Filed: 06/09/2022




                                    No. 21-10738


               I. FACTUAL & PROCEDURAL BACKGROUND
          Anderson, federal prisoner # 39049-177, was convicted by a jury of (1)
   conspiracy to distribute and possession with intent to distribute more than
   500 grams of methamphetamine, and (2) money laundering. In May 2010,
   the district court imposed a bottom-of-the-guidelines sentence of 360 months
   of imprisonment on the methamphetamine conspiracy offense and a
   concurrent term of 240 months of imprisonment on the money laundering
   offense, to be followed by a five-year term of supervised release. This court
   affirmed Anderson’s convictions and sentences. See United States v. Holt, 493
   F. App’x 515, 524 (5th Cir. 2012).
          In July 2021, Anderson filed a motion for compassionate release
   pursuant to § 3582(c)(1)(A), along with a supporting memorandum. In his
   motion, he argued that the COVID-19 pandemic presented challenges for
   him because he was housed in a crowded dormitory where staff and other
   inmates failed to take adequate precautions against the spread of the virus.
   He stated that he was 57 years old and suffered from a variety of maladies that
   placed him at a higher risk of illness from COVID-19 such as diabetes,
   hypertension, asthma, and chronic kidney disease. He claimed that he had
   previously contracted COVID-19 and that he was currently suffering from
   “long hauler problems.” He alleged that the Bureau of Prisons (“BOP”) was
   unable to provide adequate medical care for him due to the disruptions
   caused by the pandemic. According to Anderson, the above circumstances
   constituted extraordinary and compelling reasons warranting compassionate
   release. He also claimed that he has a good prison record, was not a threat or
   a danger to the community, and that the 18 U.S.C. § 3553(a) sentencing
   factors weighed in favor of his request for compassionate release.
          The district court denied Anderson’s compassionate release motion.
   In doing so, it noted that the provisions of the Sentencing Guidelines and the




                                         2
Case: 21-10738        Document: 00516350729             Page: 3      Date Filed: 06/09/2022




                                         No. 21-10738


   commentary relating to compassionate release motions were not binding, but
   that it could use the relevant policy statement “as a tool” in its review of the
   motion. It observed that Anderson was 57 years old and “appears to have
   some medical issues,” but it was not convinced that his conditions qualified
   as extraordinary or compelling. It also pointed out that Anderson did not
   “meet any other criteria of the policy statement.” It then briefly summarized
   Anderson’s criminal record, recognizing that he had received sentencing
   enhancements for possession of firearms and for committing perjury at trial,
   and concluded that it could not “find that [Anderson] is not a danger to the
   community.” Finally, it explained that it had “considered all the factors set
   forth in 18 U.S.C. § 3553(a)” and was “not persuaded that relief should be
   granted.” Anderson filed this appeal.
                             II. STANDARD OF REVIEW
           We review a district court’s decision denying compassionate release
   for abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). The district court abuses its discretion if it “bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. (quoting
   United States v. Chapple, 847 F.3d 227, 229 (5th Cir. 2017)).
                                    III. DISCUSSION
           Anderson has filed a pro se brief challenging the district court’s denial
   of his compassionate release motion. The Government avers that the district
   court’s denial of the compassionate release motion can be affirmed based on
   the reasons given by the district court, including its determination that the
   § 3553(a) factors do not warrant relief. 1 We agree with the Government.



           1
            The Government submitted a letter to this court stating its position on this case
   but did not participate in the proceedings below and did not file an appellate brief.




                                               3
Case: 21-10738          Document: 00516350729              Page: 4       Date Filed: 06/09/2022




                                           No. 21-10738


          A district court may grant a prisoner compassionate release pursuant
   to § 3582(c)(1)(A). United States v. Shkambi, 993 F.3d 388, 390 (5th Cir.
   2021). Prior to the First Step Act of 2018, 2 such relief could be granted only
   pursuant to a motion by the BOP. Id. at 391. However, the First Step Act
   amended § 3582(c)(1)(A) to allow a defendant to file his own motion in the
   district court after fully exhausting his administrative rights to appeal the
   BOP’s failure to bring such a motion on his behalf or the lapse of 30 days after
   the warden’s receipt of his request. Id. at 391–92.
          Section 3582(c)(1)(A) authorizes a district court to modify a
   defendant’s term of imprisonment, after considering the applicable § 3553(a)
   factors, if the court finds that (1) “extraordinary and compelling reasons
   warrant such a reduction” and (2) “a reduction is consistent with applicable
   policy statements issued by the Sentencing Commission.” The policy
   statement at § 1B1.13 applies to § 3582(c)(1)(A) motions brought by the
   BOP, and it has not been amended since the First Step Act allowed prisoners
   to file their own motions for compassionate release. 3 See United States v.
   Cooper, 996 F.3d 283, 287-88 (5th Cir. 2021); Shkambi, 993 F.3d at 391–92;
   see U.S.S.G. § 1B1.13, p.s., comment. (n.4). The commentary to § 1B1.13
   “articulate[s] four categories of ‘extraordinary and compelling reasons’ that
   could warrant a sentence reduction: (A) medical conditions of the defendant;
   (B) age of the defendant; (C) family circumstances; and (D) other reasons.”
   Shkambi, 993 F.3d at 391; see § 1B1.13, p.s., comment. (n.1). Regarding
   medical conditions, the commentary indicates that extraordinary and
   compelling reasons exist if the defendant (1) “is suffering from a terminal


          2
              Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194 (2018).
          3
            To date, the Sentencing Commission has not issued a policy statement that
   governs § 3582(c)(1)(A) motions brought by prisoners. See Cooper, 996 F.3d at 287;
   Shkambi, 993 F.3d at 392.




                                                 4
Case: 21-10738      Document: 00516350729           Page: 5    Date Filed: 06/09/2022




                                     No. 21-10738


   illness (i.e., a serious and advanced illness with an end of life trajectory)” or
   (2) has a substantially diminished ability “to provide self-care within the
   environment of a correctional facility” due to one of the following conditions
   from which he is not expected to recover: “a serious physical or medical
   condition,” “a serious functional or cognitive impairment,” or deterioration
   of “physical or mental health because of the aging process.” § 1B1.13, p.s.,
   comment. (n.1(A)). Another standard for compassionate release that appears
   in § 1B1.13 is a requirement that the district court determine that “[t]he
   defendant is not a danger to the safety of any other person or to the
   community, as provided in 18 U.S.C. § 3142(g).” § 1B1.13(2), p.s.
          In Thompson, this court treated the commentary to § 1B1.13 as “not
   dispositive,” but determined that it “informs our analysis as to what reasons
   may be sufficiently ‘extraordinary and compelling’ to merit compassionate
   release.” See United States v. Thompson, 984 F.3d 431, 433 (5th Cir.), cert.
   denied, 141 S. Ct. 2688 (2021). Thompson involved a defendant in his forties
   who suffered from hypertension and high cholesterol, which placed him at a
   higher risk of severe symptoms should he contract COVID-19. See id. at 432.
   We upheld the district court’s denial of compassionate release on grounds
   that Thompson’s medical conditions did not constitute an “extraordinary
   and compelling reason” within the meaning of § 1B1.13 and its commentary.
   See id. at 433–44. There, we explained that “[f]ear of COVID doesn’t
   automatically entitle a prisoner to release” and that Thompson had failed to
   point to a “case in which a court, on account of the pandemic, has granted
   compassionate release to an otherwise healthy defendant with two, well-
   controlled, chronic medical conditions and who had completed less than half
   of his sentence.” Id. at 435.
          Our reasoning in Thompson also applies here. As was the case in
   Thompson, Anderson has clearly not served “the lion’s share” of his
   sentence. Id. at 434–35. To date, Anderson has only served approximately 12



                                          5
Case: 21-10738        Document: 00516350729           Page: 6   Date Filed: 06/09/2022




                                       No. 21-10738


   years of his concurrent 30-year and 20-year sentences. Although Anderson
   has several medical conditions, there is no evidence in the record to suggest
   that any of his conditions are terminal illnesses or that he has a condition that
   “substantially diminishes” his ability “to provide self-care.” Id. at 433–34
   (quoting U.S.S.G. § 1B1.13 comment. n.1(A)). Moreover, our review of
   Anderson’s criminal record supports the district court’s statement that it
   “cannot find that [Anderson] is not a danger to the community.” In addition
   to Anderson’s current drug and money laundering convictions, and his
   sentencing enhancements for committing perjury at trial and illegal
   possession of firearms, he has a prolonged criminal history dating back to
   1986. Further, the district court’s statements that Anderson did not “meet
   any other criteria of the policy statement” and that it had “considered all the
   factors set forth in 18 U.S.C. § 3553(a)” and was “not persuaded that relief
   should be granted” provide additional support for its judgment denying
   relief.
             Given the record evidence and the district court’s stated reasoning for
   denying Anderson’s motion, we are not persuaded that it “base[d] its
   decision on an error of law or a clearly erroneous assessment of the
   evidence.” Chambliss, 948 F.3d at 693. Consequently, we hold that the
   district court did not abuse its discretion in denying Anderson’s motion for
   compassionate release. Id.
                                  IV. CONCLUSION
             The district court’s order is AFFIRMED. All pending motions are
   denied.




                                            6